department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list tep lat legend taxpayer a plan x individual b company c amount amount amount date ira y dear this is in response to your request dated date from your authorized representative in which you request a waiver of the 60-day rollover page requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the death of individual b which impaired taxpayer a’s ability to make a timely rollover taxpayer a further represents that amount has not been used for any other purpose taxpayer a divorced her husband individual b in date prior to the divorce individual b handled all of the couple’s financial affairs after the divorce the divorced couple remained on good terms and individual b continued to assist taxpayer a with her financial affairs individual b was a participant in plan x a plan that is subject_to sec_414 of the code as a result of a qualified_domestic_relations_order signed on date taxpayer a was entitled to receive a distribution from plan x taxpayer a represents that she knew that the paperwork stated that an account was set up in my name on date plan x issued a full distribution of taxpayer a’s account amount in the form of a check for amount and automatic percent withholding of amount taxpayer a received the letter with the check around date the date individual b died suddenly due to the death taxpayer a was busy with planning and family arrangements taxpayer a and individual b had two children consequently taxpayer a did not open the letter until the weekend of date after the expiration of the 60-day rollover period and learned of the automatic distribution and percent withholding taxpayer a states that she did not want a distribution on date taxpayer a filed a claim with plan x regarding the distribution of the account on date the office of the plan_administrator denied her claim stating that it had reviewed how the distribution was handled and determined that it was handled in accordance with the terms of plan x specifically an account was established for taxpayer a on date and company c acting on behalf of the plan_administrator of plan x had sent a letter dated date addressed to taxpayer a at the same mailing address as the check notifying her that a plan x account had been established for her on date as an alternate_payee the date letter notified taxpayer a that if she did not request a full distribution within days of date the balance would be paid out automatically and further stated that income_tax would be withheld at a page percent rate a special tax notice regarding plan payments was included in compliance with sec_402 of the code the date letter stated that it was the final communication to her regarding her plan x account taxpayer a represents that she did not receive the date letter taxpayer appealed on date and plan x denied the appeal on date taxpayer a deposited the check for amount into her personal account on date on date taxpayer a set up ira y and deposited amount based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with tespect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shail not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_3405 of the code provides that the payor of an eligible_rollover_distribution shall withhold from the distribution an amount equal to percent of the distribution unless the distributee elects under sec_401 of the code to have the distribution paid directly to an eligible_retirement_plan page sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the income_tax regulations regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1_402_c_-2 q a-12 of the regulations provides that the eligible_rollover_distribution rules of sec_402 of the code also apply to distributions to a former spouse who is an alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_1_402_c_-2 q a-11 of the regulations provides that because the amount withheld as income_tax under sec_3405 of the code is considered an amount distributed under sec_402 of the code an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was caused by the death of individual b which impaired taxpayer a’s ability to make a timely rollover due to the death of her ex-husband shortly after distribution taxpayer a did not open the letter with the check for amount until after date the end of the 60-day rollover period for the date distribution amount was withheld due to failure to act prior to date but taxpayer a would have had the option of finding other funds to contribute during the 60-day rollover period pursuant to sec_1_402_c_-2 q a-11 of the regulations if she had opened the letter therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to such pave contribution the contribution of amount to ira y will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable k of the code provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it section pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact to se t ep ra t1 yat - please address all correspondence id sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
